Fourth Court of Appeals
                                        San Antonio, Texas
                                                 July 6, 2015

                                            No. 04-15-00128-CR

                                        IN RE Eduardo TREVINO

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

        On June 11, 2015, relator Eduardo Trevino filed in this original proceeding a motion for
leave to recall mandates and abate the appeals to allow relator to file an out-of-time motion for
new trial. Relator’s convictions were affirmed by this court on direct appeal in October 2000.
This court lacks jurisdiction to grant any relief with respect to relator’s final felony convictions.
Only the Texas Court of Criminal Appeals has jurisdiction over matters related to post-
conviction relief from an otherwise final felony conviction. See Ater v. Eighth Court of Appeals,
802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (en banc). Accordingly, the court has considered
relator’s motion and it is DISMISSED FOR LACK OF JURISDICTION.

           It is so ORDERED on July 6, 2015.

                                                        PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause Nos. 1999CR4085, 1999CR6204, and 1999CR6205, each styled The State of
Texas v. Eduardo Trevino, pending in the 144th Judicial District Court, Bexar County, Texas, the Lorina I. Rummel
presiding.